Title: Joseph C. Cabell to James Madison, 12 January 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                 12 Jan. 1828.
                            
                        

                        Your favor of 28th ult has been duly received. I thank you for the facts in relation to the Constitutionality
                            of the Tariff, the more especially as I have reasons to believe that Governor Giles encouraged by the pamphlet containing
                            the late proceedings at Boston, will again bring that subject before us. I have communicated to him your message relative
                            to the Journals said to be in the possession of the Representative of the late Judge Pendleton. It is seriously to be
                            apprehended that some of the Journals of the Senate are irrecoverably lost. I hope however, that a copy for every year may
                            be found somewhere in the hands of private individuals. I find from a manuscript Report of a Committee of the Senate made
                            many years ago, that prior to the year 1785, no regular Journal was kept, but only loose minutes, such as the clerks
                            generally use, as an aid to the memory, to enable them to make out a Journal. It appears also from the same document that
                            the Clerk was allowed to withdraw & destroy all the minutes prior to 1785, and as far back (as well as I now
                            recollect) to 1776, a privilege of which he seems to have availed himself. This report will probably be printed by the
                            executive to account for the deficiency. The first volume of the new edition embracing the years 1777. 8. 9. &
                            1780, is printed, & will soon be finished off. It seems to be well executed. The Journal of the Convention which
                            adopted the Constitution is printed & finished in a thin Octavo. A copy of the latter will be shortly forwarded to
                            you, and your wishes as to the Journals from 1784 to 1787, shall be duly attended to.
                        Your request that I would make known your decided wish not to be placed on Any
                            electoral ticket, was immediately communicated by me to the heads of the party represented in the Convention now assembled
                            in this City. I waited on Mr. Johnson and shewed him your letter. I called on Judge Brooke and stated explicitly the
                            substance of the passage referred to. I also imparted the information to several other leading members; and desired them
                            all to make it known in the Convention. Col: Hugh Mercer of Fredericksburg is also in possession of a letter from Col:
                            Monroe, expressing his own sentiments & your own to the same effect. This letter, I have reasons to believe, was
                            communicated to the Committee which recommended the list of Electors. I am informed that the subject was discussed in the
                            grand Committee & in the Electoral Committee, and a large majority of both committees decided that the names of
                            yourself & Col: Monroe should be placed on the ticket. Your names were accordingly recommended by the Electoral
                            Committee to the Convention, which forthwith, with unanimity and the utmost enthusiasm ratified the recommendation.
                        I have made this early communication, as well to prevent the supposition of neglect on my part, as to guard
                            you against surprize. The amount of the occurrences on this subject is, that yourself and Col: Monroe have been placed on
                            the ticket contrary to your previous positive & expressed wish to the contrary. I hope you will not for a moment
                            indulge the supposition that I have ever hinted that you would acquiesce in this proceeding. On the contrary I have
                            endeavored to prevent it, by solemn assurances to the contrary. Nevertheless, as so large & respectable a portion
                            of the ancient & tried friends of your Administration, in this solemn & impressive manner, invoke the
                            benefit of your name, I hope, I may stand excused, if I too, for myself, for them, & for our country, now that the
                            measure is adopted, venture to request that you will reconsider your determination. I think I am duly sensible of the
                            weight of the considerations which you expressed to me as influencing you on this occasion: but are not the extraordinary
                            circumstances of the present crisis of a nature to shake your purpose. Are not the principles of your own administration
                            now staked on this contest? Are not the most alarming and dangerous principles boldly avowed by the opposition? Is not the
                            Union threatened at each extreme with dissolution, if the Government does not repeal measures which the Constitution
                            clearly authorizes? Is not Genl. Jackson & his party practising on that blind devotion to military renown which
                            has brought every other Republic to ruin? Yourself & Col: Monroe, have it in your power to save the Union and the
                            Republic. You alone can prevent the mischievous use which will otherwise continue to be made of Mr. Jefferson’s name, by
                            the publication of his unfortunate private letter to Mr. Giles. By the publication of your opinion on the same subject
                            vast good has already been done. I can speak confidently of my own district, and of the state at large. If you &
                            Col: Monroe would suffer your names to continue, you could secure the election of Mr. Adams, & by your [ ] shape
                            the administration as you chuse, and thus, avoidi<ng> heresies of all parties, restore the government to a
                            genuine republican character. Genl. Washington, after his retirement, went to Fairfax Ct. House, and voted for the Elder
                            Adams & declared publicly that he voted on principle. Remember his urgent letters to Mr. Henry & others.
                            What do we now ask you to do? Merely to vote. The elder Adams acted as an elector after his retirement.
                        I hope you will excuse the freedom of these remarks, and whatever your final determination may be, I trust
                            you will believe me ever faithfully & truly yours
                        
                            
                                Joseph C. Cabell
                            
                        
                    